Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court: The defendant pled guilty to an indictment charging theft by deception in violation of Chapter 38, paragraph 16 — 1(b), Illinois Revised Statutes. At that time the State’s Attorney promised not to oppose the defendant’s application for probation. During the probation hearing, one of the State’s Attorneys actively opposed probation despite the previous promise to stand mute on this issue. This was error. People v. Riggs, 4 Ill.App.3d 48, 280 N.E.2d 242; People v. Mitchell, 46 Ill.2d 133, 262 N.E. 2d 915. The judgment of the Circuit Court of St. Clair County is reversed and this case is remanded to allow the defendant to plead anew. Reversed and remanded. EBERSPACHER, P. J., and CREBS, J., concur.